 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
12   JAILEN PARKS,                  ) Case No. CV 19-4346-GW (JPR)
                                    )
13                    Plaintiff,    )
                                    ) ORDER DISMISSING PLAINTIFF’S
14               v.                 ) COMPLAINT WITH LEAVE TO AMEND
                                    )
15   CHOCANO CHRISTIAN,             )
                                    )
16                    Defendants.   )
                                    )
17
18         On May 20, 2019, Plaintiff, a state inmate proceeding pro
19   se, filed a civil-rights action against Defendant Chocano
20   Christian in his official capacity, seeking compensatory damages
21   and possibly “plasti[c] surgery” and “therap[]y.”    (Compl. at 3,
22   6.)   He was subsequently granted leave to proceed in forma
23   pauperis.   Plaintiff’s claims arise from his arrest on
24   unspecified charges, during which Defendant, an Inglewood Police
25   Department police officer, allegedly deployed a police dog
26   against him after he had surrendered.
27         After screening the Complaint under 28 U.S.C. §§ 1915(e)(2)
28   and 1915A, the Court finds that his allegations fail to state a

                                       1
 1   claim on which relief might be granted.      Because at least some of
 2   his claims might be cured by amendment, they are dismissed with
 3   leave to amend.     See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th
 4   Cir. 2000) (en banc) (holding that pro se litigant must be given
 5   leave to amend complaint unless absolutely clear that
 6   deficiencies cannot be cured).      If Plaintiff desires to pursue
 7   any of his claims, he is ORDERED to file a first amended
 8   complaint within 28 days of the date of this order, remedying the
 9   deficiencies discussed below.
10                                 ALLEGATIONS
11        On December 7, 2017, at “approximately around 10:30/11:00
12   a.m.,” Defendant “attempted to detain [Plaintiff].”      (Compl. at
13   1; see id. at 2.)    Although Defendant “gave no direction” that he
14   was under arrest, he nonetheless got down on the ground with his
15   hands on his head.    (Id. at 1.)    While he was “subdu[ed]” on the
16   ground, Defendant allegedly “deployed” a police dog against him.
17   (Id.)   The dog “vi[ci]ously” bit his right ear, left bicep, arm,
18   and neck.   (Id.)    He was then “arrest[ed].”   (Id. at 5.)   In the
19   arrest report, Defendant “false[ly]” stated that the police dog
20   bit Plaintiff in the leg and chest and only after he had “kicked”
21   and punched it and had attempted to “evade arrest.”      (Id.)   He
22   doesn’t state what crime he was arrested for but asserts that
23   because he wasn’t charged with “assault on a police officer” or
24   “evad[ing” arrest,” Defendant must be lying.     (Id.)
25        He claims that “[e]verything that transpired was . . .
26   premeditated through care less [sic] racism and neglect” and that
27   he was “harass[ed]” and “racial[ly] profil[ed].”      (Id. at 3, 6.)
28   He also contends that his “right to be treated equal” under the

                                         2
 1   14th Amendment was violated, his “22nd Amendment” right was
 2   violated through “accessive [sic] brutal force,” and his right to
 3   “life liberty and property” under the Declaration of Independence
 4   “was abused.”   (Id. at 5.)   He requests compensatory damages,
 5   including that his “plasti[c] surgery bills” be paid.   (Id. at
 6   6.)
 7                            STANDARD OF REVIEW
 8         A complaint may be dismissed as a matter of law for failure
 9   to state a claim “where there is no cognizable legal theory or an
10   absence of sufficient facts alleged to support a cognizable legal
11   theory.”   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d
12   1035, 1041 (9th Cir. 2010) (as amended) (citation omitted);
13   accord O’Neal v. Price, 531 F.3d 1146, 1151 (9th Cir. 2008).      In
14   considering whether a complaint states a claim, a court must
15   generally accept as true all the factual allegations in it.
16   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hamilton v. Brown,
17   630 F.3d 889, 892-93 (9th Cir. 2011).   The court need not accept
18   as true, however, “allegations that are merely conclusory,
19   unwarranted deductions of fact, or unreasonable inferences.”      In
20   re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)
21   (citation omitted); see also Shelton v. Chorley, 487 F. App’x
22   388, 389 (9th Cir. 2012) (finding that district court properly
23   dismissed civil-rights claim when plaintiff’s “conclusory
24   allegations” did not support it).
25         Although a complaint need not include detailed factual
26   allegations, it “must contain sufficient factual matter, accepted
27   as true, to ‘state a claim to relief that is plausible on its
28   face.’”    Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v.

                                       3
 1   Twombly, 550 U.S. 544, 570 (2007)); Yagman v. Garcetti, 852 F.3d

 2   859, 863 (9th Cir. 2017).     A claim is facially plausible when it

 3   “allows the court to draw the reasonable inference that the

 4   defendant is liable for the misconduct alleged.”     Iqbal, 556 U.S.

 5   at 678.   “A document filed pro se is ‘to be liberally construed,’

 6   and ‘a pro se complaint, however inartfully pleaded, must be held

 7   to less stringent standards than formal pleadings drafted by

 8   lawyers.’”    Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

 9   curiam) (citations omitted); Byrd v. Phx. Police Dep’t, 885 F.3d

10   639, 642 (9th Cir. 2018) (per curiam).

11                                 DISCUSSION

12   I.   The Complaint Does Not State Any Official-Capacity Claim

13        Plaintiff   sues Defendant exclusively in his official

14   capacity.    (Compl. at 3.)   The Supreme Court has held that an

15   “official-capacity suit is, in all respects other than name, to

16   be treated as a suit against the entity.”      Kentucky v. Graham,

17   473 U.S. 159, 166 (1985); see also Brandon v. Holt, 469 U.S. 464,

18   471-72 (1985).    Such a suit “is not a suit against the official

19   personally, for the real party in interest is the entity.”

20   Graham, 473 U.S. at 166 (emphasis in original).

21        Municipalities and local-government entities are considered

22   “persons” under 42 U.S.C. § 1983 and therefore may be liable for

23   causing a constitutional deprivation.      See Monell v. Dep’t of

24   Soc. Servs., 436 U.S. 658, 690-91, 694 (1978); see also Long v.

25   Cnty. of L.A., 442 F.3d 1178, 1185 (9th Cir. 2006).      California

26   police departments are independently suable public entities.        See

27   Streit v. Cnty. of L.A., 236 F.3d 552, 565 (9th Cir. 2001)

28   (citing Shaw v. Cal. Dep’t of Alcoholic Beverage Control, 788

                                        4
 1   F.2d 600, 605 (9th Cir. 1986), and Karim-Panahi v. L.A. Police

 2   Dep’t, 839 F.2d 621, 624 n.2 (9th Cir. 1988)).    Because no

 3   respondeat superior liability exists under § 1983, a municipality

 4   is liable only for injuries that arise from an official policy or

 5   longstanding custom.    Monell, 436 U.S. at 694; City of Canton v.

 6   Harris, 489 U.S. 378, 385-87 (1989).   A plaintiff must show “that

 7   a [municipal] employee committed the alleged constitutional

 8   violation pursuant to a formal governmental policy or a

 9   longstanding practice or custom which constitutes the standard

10   operating procedure of the local governmental entity.”     Gillette

11   v. Delmore, 979 F.2d 1342, 1346 (9th Cir. 1992) (per curiam)

12   (citation omitted).

13        In addition, a plaintiff must allege facts demonstrating

14   that the policy was “(1) the cause in fact and (2) the proximate

15   cause of the constitutional deprivation.”    Trevino v. Gates, 99

16   F.3d 911, 918 (9th Cir. 1996).   “Liability for improper custom

17   may not be predicated on isolated or sporadic incidents; it must

18   be founded upon practices of sufficient duration, frequency and

19   consistency that the conduct has become a traditional method of

20   carrying out policy.”   Id.; see also Thompson v. City of L.A.,

21   885 F.2d 1439, 1443-44 (9th Cir. 1989) (“Consistent with the

22   commonly understood meaning of custom, proof of random acts or

23   isolated events are [sic] insufficient to establish custom.”),

24   overruled on other grounds by Bull v. City & Cnty. of S.F., 595

25   F.3d 964, 981 (9th Cir. 2010) (en banc).    “A custom can be shown

26   or a policy can be inferred from widespread practices or

27   ‘evidence of repeated constitutional violations for which the

28   errant municipal officers were not discharged or reprimanded.’”

                                      5
 1   Pierce v. Cnty. of Orange, 526 F.3d 1190, 1211 (9th Cir. 2008)
 2   (as amended) (quoting Gillette, 979 F.2d at 1349).
 3        A plaintiff may also establish municipal liability by
 4   demonstrating that the alleged constitutional violation was
 5   caused by a failure to train municipal employees adequately.     See
 6   Harris, 489 U.S. at 388.   A plaintiff claiming failure to train
 7   must allege facts demonstrating the following:
 8        (1) he was deprived of a constitutional right, (2) the
 9        [municipality] had a training policy that amounts to
10        deliberate indifference to the constitutional rights of
11        the persons with whom its police officers are likely to
12        come into contact, and (3) his constitutional injury
13        would have been avoided had the [municipality] properly
14        trained those officers.
15 Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir. 2007)
16 (citations and alterations omitted).    “Proof of a single incident
17 of unconstitutional activity is not sufficient to impose
18 [municipal] liability” under a failure-to-train theory.     City of
19 Oklahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985); Szajer v.
20 City of L.A., No. CV 07-07433 SVW (PLAx), 2008 WL 11350227, at *7
21 (C.D. Cal. Nov. 12, 2008) (“[M]unicipal liability based upon
22 failure to train cannot be derived from a single incident.”),
23 aff’d, 632 F.3d 607 (9th Cir. 2011).
24       Nowhere in the Complaint does Plaintiff identify an
25 “official policy or longstanding custom” that caused his
26 injuries, reference any events other than his own arrest, or say
27 anything concerning whether or how Defendant was trained.
28 Therefore, his official-capacity claims are insufficient as a

                                     6
 1 matter of law.   See Hayes v. Voong, 709 F. App’x 494, 495 (9th
 2 Cir. 2018) (“The district court properly dismissed [plaintiff’s]
 3 . . . claims against defendants in their official capacities
 4 because [he] failed to identify . . . a policy or custom of the
 5 State that allegedly violated federal law.”); Fortson v. L.A.
 6 City Att’y’s Off., 852 F.3d 1190, 1192 (9th Cir. 2017)
 7 (“[Plaintiff’s] official-capacity claims against the Los Angeles
 8 Police Department also fail because [he] has not sufficiently
 9 alleged an underlying constitutional violation or otherwise
10 identified an official policy or custom that was the ‘moving
11 force’ behind a potential constitutional violation.”); see also
12 Cannon v. City of Petaluma, No. C 11-0651 PJH., 2012 WL 1183732,
13 at *19 (N.D. Cal. Apr. 6, 2012) (Plaintiff’s “allegations . . .
14 relate solely to his own, isolated experiences, which cannot
15 support a Monell claim for failure to train or supervise”).
16 II.   The Complaint Does Not Comply With Federal Rule of Civil
17       Procedure 8
18       Plaintiff is warned that the Complaint’s allegations are
19 also inadequate to state individual-capacity claims against
20 Defendant.   Rule 8(a)(2) of the Federal Rules of Civil Procedure
21 requires that a complaint contain “a short and plain statement of
22 the claim showing that the pleader is entitled to relief.”    The
23 purpose of this requirement is to “give the defendant fair notice
24 of what the claim is and the grounds upon which it rests.”
25 Twombly, 550 U.S. at 555 (citation and alteration omitted).
26 Rule 8(a)(2) “requires a ‘showing,’ rather than a blanket
27 assertion, of entitlement to relief.”   See id. at 555 n.3.    To
28 comply with Rule 8, a complaint must allege sufficient facts “to

                                    7
 1 give fair notice and to enable the opposing party to defend
 2 itself effectively,” and it “must plausibly suggest an
 3 entitlement to relief, such that it is not unfair” to subject the
 4 opposing party “to the expense of discovery and continued
 5 litigation.”   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011);
 6 see also Brazil v. U.S. Dep’t of Navy, 66 F.3d 193, 199 (9th Cir.
 7 1995) (Rule 8 requires that complaint provide “minimum threshold”
 8 giving defendant “notice of what it is that it allegedly did
 9 wrong”).
10      Plaintiff’s pleadings don’t comport with Rule 8 because he
11 states mostly conclusory allegations that fail to put Defendant
12 on notice of the charges against him.    For instance, he claims
13 that his “right to be treated equal” under the 14th Amendment was
14 violated.   (Compl. at 3, 6).   To state an equal-protection claim,
15 he must show that Defendant acted with an intent or purpose to
16 discriminate against him based on his membership in a protected
17 class.   See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.
18 1998).   “Intentional discrimination means that a defendant acted
19 at least in part because of a plaintiff’s protected status.”
20 Maynard v. City of San Jose, 37 F.3d 1396, 1404 (9th Cir. 1994)
21 (as amended) (emphasis in original).    But Plaintiff has not
22 alleged that he is a member of any protected class, let alone
23 stated facts sufficient to support an inference that he was
24 discriminated against because he was a member of that class.    His
25 conclusory allegation that he was “racially profile[ed],” without
26 more, is insufficient to state a valid equal-protection claim.
27      Plaintiff alludes to violations of his rights under the
28 “22nd Amendment” and the Declaration of Independence.    (See

                                     8
 1 Compl. at 5.)    The 22nd Amendment limits an elected President to
 2 two terms in office; neither it nor the Declaration of
 3 Independence creates rights cognizable in a § 1983 action.     See
 4 generally Coffey v. United States, 939 F. Supp. 185, 191
 5 (E.D.N.Y. 1996) (“While the Declaration of Independence states
 6 that all men are endowed certain unalienable rights including
 7 ‘Life, Liberty and the pursuit of Happiness,’ it does not grant
 8 rights that may be pursued through the judicial system.”
 9 (citation omitted)).
10      Plaintiff also appears to claim that Defendant used
11 excessive force while arresting him.    (Compl. at 5; see id. at 8
12 (stating in attached grievance that “th[e] peace officer who
13 attempted to arrest [him] used accessive [force]”).)   Section
14 1983 claims arising from allegedly excessive force during the
15 “arrest, investigatory stop, or other ‘seizure’ of a free
16 citizen” are governed by the Fourth Amendment.   Graham v. Connor,
17 490 U.S. 386, 395 (1989).   The officers’ actions must have been
18 “‘objectively reasonable’ in light of the facts and circumstances
19 confronting them, without regard to their underlying intent or
20 motivation.”    Id. at 397 (citation omitted); see also Byrd, 885
21 F.3d at 642.
22      Plaintiff alleges that Defendant deployed a police dog
23 against him after he had surrendered, resulting in multiple
24 injuries.   Although these allegations appear sufficiently
25 specific to show that force was used and that it could have been
26 excessive, see Byrd, 885 F.3d at 643 (allegation that officers
27 “beat the crap out of plaintiff” sufficient to allege excessive
28 force), he has failed to allege the “facts and circumstances

                                     9
 1 confronting” Defendant before the arrest to demonstrate that the
 2 alleged force was unreasonable, such as where the arrest
 3 occurred, what he was doing when approached by Defendant, and for
 4 what crimes he was arrested.    Cf. id. at 642 (plaintiff alleged
 5 that officers pulled him over for missing bicycle light despite
 6 his being on private property, not engaged in criminal activity,
 7 not on probation or parole, and without any outstanding warrants
 8 for his arrest); see also Graham, 490 U.S. at 396 (factors to be
 9 considered in Fourth Amendment excessive-force claim include
10 “severity of the crime at issue, whether the suspect poses an
11 immediate [safety] threat . . . , and whether he is actively
12 resisting arrest or attempting to evade [it] by flight”).       Should
13 Plaintiff decide to pursue an excessive-force claim in an amended
14 pleading, he must allege additional specific facts showing why
15 the force used was excessive under the circumstances.     See
16 Graham, 490 U.S. at 396.1
17
          1
18           Public records confirm that Plaintiff was arrested in
     Inglewood on December 7, 2017, and charged with an unspecified
19   felony.         See    L.A.     Cnty.     Inmate    Info.     Ctr.,
     https://app5.lasd.org/iic/details.cfm (search for “Parks” with
20   “Jailen”) (last visited Aug. 22, 2019). On July 2, 2018, he was
     transferred to California State Prison, Solano.      Id.; see Cal.
21   Dep’t Corr. & Rehab. Inmate Locator, https://inmatelocator.
22   cdcr.ca.gov (search for CDCR number “BG6807”) (last visited Aug.
     15, 2019). It is unclear what he is incarcerated for and whether
23   it stems from the December 7 arrest.     Because he has failed to
     allege adequate details about the circumstances of that arrest, it
24   is unclear whether his excessive-force claim, if successful, would
     necessarily invalidate the conviction for which he is serving time.
25   If it would, it would be barred under Heck v. Humphrey, 512 U.S.
26   477 (1994), which held that “if a criminal conviction arising out
     of the same facts stands and is fundamentally inconsistent with the
27   unlawful behavior for which section 1983 damages are sought, the
     1983 action must be dismissed.” Smith v. City of Hemet, 394 F.3d
28   689, 695 (9th Cir. 2005) (en banc) (citation omitted).       Should

                                     10
 1                          *********************
 2       If Plaintiff desires to pursue any of his claims, he is
 3 ORDERED to file a first amended complaint within 28 days of the
 4 date of this order, remedying the deficiencies discussed above.
 5 The FAC should bear the docket number assigned to this case, be
 6 labeled “First Amended Complaint,” and be complete in and of
 7 itself, without reference to the Complaint or any other pleading,
 8 attachment, or document.    He is warned that if he fails to timely
 9 file a sufficient FAC, the Court may dismiss this action on the
10 grounds set forth above or for failure to diligently prosecute.2
11
12 DATED: August 28, 2019
                                      JEAN P. ROSENBLUTH
13                                    U.S. MAGISTRATE JUDGE
14
15
16
     Plaintiff elect to pursue his excessive-force claim, he should
17
     allege specific facts showing that the Heck doctrine does not
18   foreclose it, including whether he was convicted as a result of his
     December 7 arrest and, if so, on what charges; whether he is
19   appealing any of those convictions; and whether he claims excessive
     force “distinct temporally or spatially from the factual basis” for
20   any convictions arising from the December 7 arrest. Beets v. Cnty.
     of L.A., 669 F.3d 1038, 1042 (9th Cir. 2012); cf. Hooper v. Cnty.
21
     of San Diego, 629 F.3d 1127, 1133 (9th Cir. 2011) (finding that
22   plaintiff’s conviction did not bar § 1983 claim for excessive force
     when “conviction and the § 1983 claim [were] based on different
23   actions during ‘one continuous transaction’”).
24        2
            If Plaintiff believes this order erroneously disposes of any
     of his claims, he may file objections with the district judge
25   within 20 days of the date of the order. See Bastidas v. Chappell,
26   791 F.3d 1155, 1162 (9th Cir. 2015) (“When a magistrate judge
     believes she is issuing a nondispositive order, she may warn the
27   litigants that, if they disagree and think the matter dispositive,
     they have the right to file an objection to that determination with
28   the district judge.”).

                                     11
